DETAILED ACTION
Claims 1-32 received on 07/01/2019 are considered in this office action. Claims 1-32 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 31 are objected to because of the following informalities: “original scan data is current structural state data of the aircraft part” should read “original scan data is compared with the current structural state data of the aircraft part”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claims 16 and 20: design module (generic placeholder) configured to (function) 
Claims 16 and 25-26: test module (generic placeholder) configured to (function) 
Claim 16: build module (generic placeholder) configured to (function) 
Claims 16 and 27: manufacture-validate module (generic placeholder) configured to (function) 
Claims 17 and 19: in-service evaluation and measurement module (generic placeholder) configured to (function) 
Claim 21: in-service monitor module (generic placeholder) configured to (function) 
Claim 23: performance improvement module (generic placeholder) configured to (function) 
Claim 24: part finality module (generic placeholder) configured to (function) 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “design module”, “test module”, “build module”, “manufacture-validate module”, “in-service evaluation and measurement module”, “in-service monitor module”, “performance improvement module” and “part finality module”, they are interpreted to cover the corresponding structure of processor and equivalents thereof as supported by FIGs. 6-7 and a portion of paragraphs [0019] and [0039] of the specification reproduced below:
[0019]       Cl. Automatic feedback data system (600, 700) comprising: a design module (602) configured to create an aircraft part design (200) for an aircraft part and to automatically receive testing data, manufacturing data, in-service evaluation data, in-service monitoring data, aircraft part life extension data, and aircraft part finality data and to automatically transmit aircraft part design data;  a test module (604) configured to test (108) the aircraft part design and to automatically receive the aircraft part design and to automatically transmit digital test feedback data and the aircraft part design; a build module (606) configured to facilitate fabrication of the aircraft part and to automatically receive the aircraft part design and to automatically transmit design improvement data and to collect manufacturing equipment quality data; and a manufacture-validate module (608) configured to validate aircraft part fabrication and aircraft part measurement and to automatically transmit digital manufacture validation data and to automatically create initial scan data of the aircraft part.

[0039] FIG. 7 is a block diagram of a data processing system 700 in accordance with one embodiment. System 700 may be used to implement any of a variety of systems and/or computing devices that include a processor and memory and that are capable of performing the operations described within this disclosure. It can be used to execute computer instructions to implement processes in flowcharts in FIGS. 1 to 5 and the system of FIG. 6.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the original scan data from a manufacture non-destructive evaluation stage".  There is insufficient antecedent basis for this limitation in the claim, as claim 1 recites “the original scan data of the aircraft part received from a test stage”, thus it is also unclear whether the “original scan data” recited in claim 12 corresponds to the “original scan data” recited in claim 1. For examination purposes, the Examiner will interpret "the original scan data from a manufacture non-destructive evaluation stage" as "the original scan data from the test stage". 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14-15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over MACHALICA et al. (US20200184124A1, hereinafter MACHALICA).

Regarding claim 14, MACHALICA teaches a method of utilizing automatic feedback data relating to a part (par [0023]: “In certain embodiments, the machine or part may be a power generation system. For example, the 3D model may include a power generation system having throats along certain portions of the power generation system. As described herein, a turbine nozzle of the power generation system may include a throat between two vanes. However, the present disclosure is not intended to be limited to a turbine nozzle. For example, other portions of the power generation system (e.g., a compressor, a turbine, a combustion chamber, etc.) may include a throat”, wherein the design process taught by MACHALICA can be applied to designing other parts, and power generation system and aircraft shares similar components, such as blade, turbine), the method comprising: receiving testing data, in-service data, lifecycle data, and manufacture feedback data at a design stage (FIG. 1; par [0026]: “Design models may then be further refined and added to via the execution of development/engineering processes”; par [0030]: “For example, data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes 14. Indeed, data from any one of the processes 12, 14, 16, 18, 20, and 22 may be automatically provided and used by any other of the processes 12, 14, 16, 18, 20, and 22 to improve the part or product or to create a new part or a new product. In this manner, the CAx system 10 may incorporate data from downstream (or upstream) processes and use the data to improve the part or to create a new part.”; par [0040]: “The PDM system 40 may also interface with service/logging systems (e.g., service center data management systems) to aid in tracking the maintenance and life cycle of the part or product as it undergoes operations.”, wherein “automatically provided and used by any other of the processes 12, 14, 16, 18, 20” indicates DESIGN (14) receiving data from CONCEPTION (12) which corresponds to lifecycle data, DEVELOPMENT/ENGINEERING (16) which corresponds to testing data, MANUFACTURE (18) which corresponds to manufacturing-related data, and SERVICING AND TRACKING (22) which corresponds to in-service data); 
designing the part using the testing data, the in-service data, the lifecycle data, and the manufacture feedback data, thereby creating a design of the part (par [0030]: “For example, data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes 14. Indeed, data from any one of the processes 12, 14, 16, 18, 20, and 22 may be automatically provided and used by any other of the processes 12, 14, 16, 18, 20, and 22 to improve the part or product or to create a new part or a new product. In this manner, the CAx system 10 may incorporate data from downstream (or upstream) processes and use the data to improve the part or to create a new part”); 
receiving test instructions data from the design stage at a test stage (par [0026]: “Design models may then be further refined and added to via the execution of development/engineering processes 16. The development/engineering processes may, for example, create and apply models such as thermodynamic models, low cycle fatigue (LCF) life prediction models, multibody dynamics (MBD) and kinematics models, computational fluid dynamics (CFD) models, finite element analysis (FEA) models, and/or 3-dimension to 2-dimension FEA mapping models that may be used to predict the behavior of the part or product during its operation. For example, turbine blades may be modeled to predict fluid flows, pressures, clearances, and the like, during operations of a gas turbine engine. Further, certain models may include nominal throats that may affect such fluid flows, pressures, and the like. The development/engineering processes 16 may additionally result in the tolerances, materials specifications (e.g., material type, material hardness), clearance specifications, and the like”, wherein “turbine blades may be modeled to predict fluid flows, pressures, clearances, and the like, during operations of a gas turbine engine” is an example that inherently indicates receiving test instructions data from the design stage, as the types of testing, such as LCF, CFD, FEA, to be conducted which corresponds to test instructions data will be sent from the design stage); 
testing the design of the part (par [0034]: “The CAE system 34 may enable creation of various engineering models, such as the models described above with respect to the development/engineering processes 16. For example, the CAE system 34 may apply engineering principles to create models such as thermodynamic models, low cycle fatigue (LCF) life prediction models, multibody dynamics (MBD) and kinematics models, computational fluid dynamics (CFD) models, finite element analysis (FEA) models, and/or 3-dimension to 2-dimension FEA mapping models. The CAE system 34 may then apply the aforementioned models to analyze certain part or product properties (e.g., physical properties, thermodynamic properties, fluid flow properties, and so on), for example, to better match the requirements and specifications for the part or product”); 
transmitting the testing stage data to the design stage and build-related test stage data to a build stage (par [0030]: “For example, data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes 14. Indeed, data from any one of the processes 12, 14, 16, 18, 20, and 22 may be automatically provided and used by any other of the processes 12, 14, 16, 18, 20, and 22 to improve the part or product or to create a new part or a new product. In this manner, the CAx system 10 may incorporate data from downstream (or upstream) processes and use the data to improve the part or to create a new part”, wherein data from various stages are shared with other stages, thus indicates transmitting the testing stage data to the design stage and build-related test stage data to a build stage); and 
fabricating the part at the build stage (FIG. 1 element 18; par [0028]: “The CAx system 10 may additionally provide for manufacturing processes 18 that may include manufacturing automation support. For example, additive manufacturing models may be derived, such as 3D printing models for material jetting, binder jetting, vat photopolymerization, powder bed fusion, sheet lamination, directed energy deposition, material extrusion, and the like, to create the part or product. Other manufacturing models may be derived, such as computer numeric control (CNC) models with G-code to machine or otherwise remove material to produce the part or product (e.g., via milling, lathing, plasma cutting, wire cutting, and so on). Bill of materials (BOM) creation, requisition orders, purchasing orders, and the like, may also be provided as part of the manufacture processes 18 (or other PLM processes)”), but fails to specifically teach an aircraft part.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the product lifecycle management (PLM) processes of MACHALICA to an aircraft part, as applying the product lifecycle management (PLM) processes to the aircraft part would have yielded predictable results of efficiently designing a part from data received from various stages. 

Regarding claim 15, MACHALICA teaches the method as recited in claim 14. MACHALICA further teaches wherein the in-service data includes in-service non-destructive evaluation data and in-service monitoring data (par [0030]: “A servicing and tracking set of processes 22 may also be provided via the CAx system 10. The servicing and tracking processes 22 may log maintenance activities for the part, part replacements, part life (e.g., in fired hours), and so on. As illustrated, the CAx system 10 may include feedback between the processes 12, 14, 16, 18, 20, and 22”; par [0040]: “The PDM system 40 may also interface with service/logging systems (e.g., service center data management systems) to aid in tracking the maintenance and life cycle of the part or product as it undergoes operations”, wherein “maintenance activities for the part” includes in-service non-destructive evaluation data and “part life (e.g., in fired hours)” corresponds to an example of and in-service monitoring data. For example, maintenance activities of a vehicle denote the condition of various parts of the vehicle visually assessed by the technician).

Regarding claim 32, MACHALICA teaches a non-transitory computer-readable medium embodying program code, the program code to be executed to implement a method of utilizing automatic feedback data relating to a part (par [0031]: “The CAx system 10 may additionally include one or more processors 24 and a memory system 26 that may execute software programs to perform the disclosed techniques. Moreover, the processors 24 may include multiple microprocessors, one or more “general-purpose” microprocessors, one or more special-purpose microprocessors, and/or one or more application specific integrated circuits (ASICS), or some combination thereof. For example, the processors 24 may include one or more reduced instruction set (RISC) processors. The processors may additionally be included in a cloud-based system that provides for the processes 12, 14, 16, 18, 20, and 22 as cloud-based services”), the program code comprising: 
program code for receiving testing data, in-service data, lifecycle data, and manufacture feedback data at a design stage (FIG. 1; par [0026]: “Design models may then be further refined and added to via the execution of development/engineering processes”; par [0030]: “For example, data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes 14. Indeed, data from any one of the processes 12, 14, 16, 18, 20, and 22 may be automatically provided and used by any other of the processes 12, 14, 16, 18, 20, and 22 to improve the part or product or to create a new part or a new product. In this manner, the CAx system 10 may incorporate data from downstream (or upstream) processes and use the data to improve the part or to create a new part”, wherein “automatically provided and used by any other of the processes 12, 14, 16, 18, 20” indicates receiving data); 
program code for designing the part using the testing data, the in-service data, the lifecycle data, and the manufacture feedback data, thereby creating a design of the part (FIG. 1 element 14; par [0025]: “A series of design processes 14 may then use the specifications and/or prototype to produce, for example, one or more 3D design models of the part or product. The 3D design models may include solid/surface modeling, parametric models, wireframe models, vector models, non-uniform rational basis spline (NURBS) models, geometric models, and the like, describing part geometries and structures. Additionally, as described in detail below, the 3D design models may be used to generate inspection requirements”; par [0030]: “For example, data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes 14. Indeed, data from any one of the processes 12, 14, 16, 18, 20, and 22 may be automatically provided and used by any other of the processes 12, 14, 16, 18, 20, and 22 to improve the part or product or to create a new part or a new product. In this manner, the CAx system 10 may incorporate data from downstream (or upstream) processes and use the data to improve the part or to create a new part”, wherein DESIGN (14) is based data received from various stages, such as data from CONCEPTION (12) which corresponds to lifecycle data, DEVELOPMENT/ENGINEERING (16) which corresponds to testing data, MANUFACTURE (18) which corresponds to manufacture feedback data); 
program code for receiving test instructions data from the design stage at a test stage (par [0026]: “Design models may then be further refined and added to via the execution of development/engineering processes 16. The development/engineering processes may, for example, create and apply models such as thermodynamic models, low cycle fatigue (LCF) life prediction models, multibody dynamics (MBD) and kinematics models, computational fluid dynamics (CFD) models, finite element analysis (FEA) models, and/or 3-dimension to 2-dimension FEA mapping models that may be used to predict the behavior of the part or product during its operation. For example, turbine blades may be modeled to predict fluid flows, pressures, clearances, and the like, during operations of a gas turbine engine. Further, certain models may include nominal throats that may affect such fluid flows, pressures, and the like. The development/engineering processes 16 may additionally result in the tolerances, materials specifications (e.g., material type, material hardness), clearance specifications, and the like”, wherein “turbine blades may be modeled to predict fluid flows, pressures, clearances, and the like, during operations of a gas turbine engine” is an example that inherently indicates receiving test instructions data from the design stage, as the types of testing, such as LCF, CFD, FEA, to be conducted which corresponds to test instructions data will be sent from the design stage); 
program code for testing the design of the part (FIG. 1 element 16; par [0034]: “The CAE system 34 may enable creation of various engineering models, such as the models described above with respect to the development/engineering processes 16. For example, the CAE system 34 may apply engineering principles to create models such as thermodynamic models, low cycle fatigue (LCF) life prediction models, multibody dynamics (MBD) and kinematics models, computational fluid dynamics (CFD) models, finite element analysis (FEA) models, and/or 3-dimension to 2-dimension FEA mapping models. The CAE system 34 may then apply the aforementioned models to analyze certain part or product properties (e.g., physical properties, thermodynamic properties, fluid flow properties, and so on), for example, to better match the requirements and specifications for the part or product”); 
program code for transmitting the testing stage data to the design stage and build-related test stage data to a build stage (par [0030]: “Indeed, data from any one of the processes 12, 14, 16, 18, 20, and 22 may be automatically provided and used by any other of the processes 12, 14, 16, 18, 20, and 22 to improve the part or product or to create a new part or a new product. In this manner, the CAx system 10 may incorporate data from downstream (or upstream) processes and use the data to improve the part or to create a new part”; par [0026]: “Design models may then be further refined and added to via the execution of development/engineering processes 16”; par [0026]: “The development/engineering processes 16 may additionally result in the tolerances, materials specifications (e.g., material type, material hardness), clearance specifications, and the like.”, wherein data from various stages are sent to other stages, thus indicating transmitting the testing stage data to the design stage and build- related test stage data to a build stage, such as the “”tolerances, materials specifications (e.g., material type, material hardness), clearance specifications” which would be sent from the test to manufacturing phase, and redesigning based on testing results); and 
program code for fabricating the aircraft part at the build stage (FIG. 1 element 18; par [0028]: “The CAx system 10 may additionally provide for manufacturing processes 18 that may include manufacturing automation support. For example, additive manufacturing models may be derived, such as 3D printing models for material jetting, binder jetting, vat photopolymerization, powder bed fusion, sheet lamination, directed energy deposition, material extrusion, and the like, to create the part or product. Other manufacturing models may be derived, such as computer numeric control (CNC) models with G-code to machine or otherwise remove material to produce the part or product (e.g., via milling, lathing, plasma cutting, wire cutting, and so on). Bill of materials (BOM) creation, requisition orders, purchasing orders, and the like, may also be provided as part of the manufacture processes 18 (or other PLM processes)”), but fails to specifically teach an aircraft part.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the product lifecycle management (PLM) processes of MACHALICA to an aircraft part, as applying the product lifecycle management (PLM) processes to the aircraft part would have yielded predictable results of efficiently designing a part from data received from various stages. 

Claims 1-5, 11-14 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over MACHALICA, in view of OESTERLING et al. (US 20160260267 A1, hereinafter OESTERLING), and further in view of KEARNS et al. (EP 3229187 A1, hereinafter KEARNS), and further in view of Wilsher (US 20170068756 A1).

Regarding claim 1, MACHALICA teaches a method of utilizing automatic feedback data in a lifecycle of an aircraft part (par [0023]: “In certain embodiments, the machine or part may be a power generation system. For example, the 3D model may include a power generation system having throats along certain portions of the power generation system. […] . However, the present disclosure is not intended to be limited to a turbine nozzle”, wherein the design process taught by MACHALICA can be applied to designing other parts such as aircraft parts as power generation system and aircraft shares similar components, such as blade, turbine), the method comprising:  5
designing the part based on in-service data, manufacturing-related data, and test feedback data, wherein a design of the part is derived (FIG. 1; par [0030]: “A servicing and tracking set of processes 22 may also be provided via the CAx system 10. The servicing and tracking processes 22 may log maintenance activities for the part, part replacements, part life (e.g., in fired hours), and so on. As illustrated, the CAx system 10 may include feedback between the processes 12, 14, 16, 18, 20, and 22. For example, data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes 14. Indeed, data from any one of the processes 12, 14, 16, 18, 20, and 22 may be automatically provided and used by any other of the processes 12, 14, 16, 18, 20, and 22 to improve the part or product or to create a new part or a new product. In this manner, the CAx system 10 may incorporate data from downstream (or upstream) processes and use the data to improve the part or to create a new part”, wherein “feedback between the processes 12, 14, 16, 18, 20, and 22. For example, data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes 14” indicates designing part based on in-service data, manufacturing-related data, and test feedback data, wherein a design of the part is derived, as the system includes DESIGN (14) based on feedbacks from DEVELOPMENT/ENGINEERING (16) which corresponds to test feedback data, MANUFACTURE (18) which corresponds to manufacturing-related data, and SERVICING AND TRACKING (22) which corresponds to in-service data); 
testing the design of the part using model feedback data, design input data, and inspection data (par [0034]: “The CAE system 34 may enable creation of various engineering models, such as the models described above with respect to the development/engineering processes 16. For example, the CAE system 34 may apply engineering principles to create models such as thermodynamic models, low cycle fatigue (LCF) life prediction models, multibody dynamics (MBD) and kinematics models, computational fluid dynamics (CFD) models, finite element analysis (FEA) models, and/or 3-dimension to 2-dimension FEA mapping models. The CAE system 34 may then apply the aforementioned models to analyze certain part or product properties (e.g., physical properties, thermodynamic properties, fluid flow properties, and so on), for example, to better match the requirements and specifications for the part or product”, wherein “). MACHALICA further teaches using service data (par [0030]: “A servicing and tracking set of processes 22 may also be provided via the CAx system 10. The servicing and tracking processes 22 may log maintenance activities for the part, part replacements, part life (e.g., in fired hours), and so on. As illustrated, the CAx system 10 may include feedback between the processes 12, 14, 16, 18, 20, and 22. For example, data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes 14”) and and wherein the  is automatically transmitted to a design stage (par [0030]: “Indeed, data from any one of the processes 12, 14, 16, 18, 20, and 22 may be automatically provided and used by any other of the processes 12, 14, 16, 18, 20, and 22 to improve the part or product or to create a new part or a new product. In this manner, the CAx system 10 may incorporate data from downstream (or upstream) processes and use the data to improve the part or to create a new part”), but fails to specifically teach evaluating the aircraft part while in use, thereby deriving in-use data, and wherein 10a current state of the aircraft part is compared with an original scan data of the aircraft part, the original scan data of the aircraft part received from a test stage, and wherein the in-use data; and monitoring a structural integrity of the aircraft part while in use, wherein a structural health of the aircraft part is obtained.
However, OESTERLING teaches a method of utilizing automatic feedback data a part (par [0045]: “FIG. 4 is a process flow diagram of a method for interactive design and manufacture of a vehicle in accordance with an embodiment of the present invention”), the method comprising:  
evaluating the part while in use, thereby deriving in-use data (FIG. 4 steps 408-410; par [0053]: “In step 408, production vehicles are monitored. In one embodiment, production vehicles are monitored at any time after a consumer begins operating a production vehicle. The monitoring comprises monitoring and collecting data from production vehicle systems, storing the collected data, providing the data to a production design team for analysis and iterative design refinement”; par [0054]: “In step 409, improvements are identified. Improvements in production vehicle design are identified through analysis of production vehicle system data collected in the step of monitoring 408”; par [0055]: “In step 410, vehicle improvements are designed based on the identified improvements. The vehicle improvements are designed at any time after the collected vehicle data is analyzed and design improvements are identified. The improved design is then provided to vehicle manufacturing facilities, a dealership or vehicle service center and the like”, wherein “improvements are identified” based on the monitored data indicates evaluating the part while in use, and “monitoring and collecting data from production vehicle system” indicates deriving in-use data), and 
wherein the in-use data is automatically transmitted to a design stage (FIG. 4 steps 408-410; par [0053]: “In step 408, production vehicles are monitored. In one embodiment, production vehicles are monitored at any time after a consumer begins operating a production vehicle. The monitoring comprises monitoring and collecting data from production vehicle systems, storing the collected data, providing the data to a production design team for analysis and iterative design refinement”, wherein “providing the data to a production design team for analysis and iterative design refinement” indicates -use data is automatically transmitted to a design stage).
MACHALICA and OESTERLING are analogous to the claimed invention because they pertain to design improvement and optimization based on data from various stages. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify product lifecycle management (PLM) processes of MACHALICA and incorporate the teachings of OESTERLING and include the in-use data in the process. Doing so, will allow real-time improvement of the design, thus allowing interactive design process (OESTERLING, par [0004]). MACHALICA in view of OESTERLING fails to specifically teach wherein 10a current state of the part is compared with an original scan data of the part, the original scan data of the part received from a test stage and monitoring a structural integrity of the part while in use, wherein a structural health of the aircraft part is obtained.
However, KEARNS teaches monitoring a structural integrity of the aircraft part while in use, wherein a structural health of the aircraft part is obtained (FIG. 6; par [0052]: “The analysis engine 104 may be configured to compare the response load to a corresponding design load, and based at least in part on the comparison, determine a structural severity of the ground or flight event on the aircraft. The analysis engine may be coupled to the approximator 102 and/or the maintenance engine 106. The analysis engine may be configured to receive calculated response loads from the approximator for use in determining the structural severity of the ground or flight event on the aircraft”; par [0053]: “In some implementations, comparing the response load to its corresponding design load or limit may include normalizing the response load with respect to the design load for determining the structural severity of the ground or flight event on the aircraft. For example, if the normalized load is greater than one (1), the analysis engine may determine that the ground or flight event severity is great enough to require structural inspection since the response load exceeded its design limit. Alternatively, if less than one (1), the analysis engine may determine that that the ground or flight event has not structurally impacted the aircraft”).
KEARNS is analogous to the claimed invention because it is relatively pertinent to the process performed during operation of a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify product lifecycle management (PLM) processes, specifically the monitoring process, of MACHALICA in view of OESTERLING and incorporate the teachings of KEARNS and monitoring a structural integrity of the aircraft part while in use by comparing the current state of the aircraft part with the original scan data from the test phase. Doing so will allow to quickly and efficiently detect structural damage within an aircraft for ensuring the safety thereof (KEARNS [0005]).
However, Wilsher teaches wherein 10a current state of the aircraft part is compared with an original scan data of the aircraft part, the original scan data of the aircraft part received from a test stage (FIG. 3; FIG. 5; par [0019]: “In the illustrative embodiment of FIG. 1, the structural analysis system 100 generates exterior surface scan data of a motor vehicle 102 to identify expected damage to interior components in the vehicle 102 with reference to deviations in surface scan data of the vehicle 102 compared to a predetermined three-dimensional model of the vehicle 102.”; par [0028]: “FIG. 5 depicts areas of potential interference with aligned models 508 and a damage region 506 that depicts locations where the surface of the physical object model deviates from the surface of the predetermined three-dimensional model of the vehicle”; par [0022]: “Examples of predetermined three-dimensional models include three-dimensional schematics for motor vehicles and other multi-component objects that have sufficient precision to be used during manufacture of the object or individual components in the object”, wherein “three-dimensional model of the vehicle” corresponds to original scan data of the aircraft part received from a test stage).
Wilsher is analogous to the claimed invention because it is relatively pertinent to the process performed during operation of a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify product lifecycle management (PLM) processes, specifically the monitoring process, of MACHALICA in view of OESTERLING and further in view of KEARNS and incorporate the teachings of Wilsher and compare the current state of the aircraft part with the original 3D model. Doing so, will allow technicians to identify and repair damage to the vehicle in an efficient manner (Wilsher, par [0030]). The designing process, monitoring process and structural assessment are common in various fields concerning engineering, thus their concepts are widely applicable in various fields, thus can be used for aircraft parts.

Regarding claim 2, MACHALICA in view of OESTERLING and further in view of KEARNS and further in view of Wilsher teaches the method as recited in claim 1. MACHALICA further teaches wherein designing the aircraft part further comprises using design structure data corresponding to a load and environment (par [0026]: “Design models may then be further refined and added to via the execution of development/engineering processes 16. The development/engineering processes may, for example, create and apply models such as thermodynamic models, low cycle fatigue (LCF) life prediction models, multibody dynamics (MBD) and kinematics models, computational fluid dynamics (CFD) models, finite element analysis (FEA) models, and/or 3-dimension to 2-dimension FEA mapping models that may be used to predict the behavior of the part or product during its operation. For example, turbine blades may be modeled to predict fluid flows, pressures, clearances, and the like, during operations of a gas turbine engine. Further, certain models may include nominal throats that may affect such fluid flows, pressures, and the like. The development/engineering processes 16 may additionally result in the tolerances, materials specifications (e.g., material type, material hardness), clearance specifications, and the like”, wherein “turbine blades may be modeled to predict fluid flows, pressures, clearances, and the like, during operations of a gas turbine engine” corresponds to an example of using design structure data corresponding to a load and environment).

Regarding claim 3, MACHALICA in view of OESTERLING and further in view of KEARNS and further in view of Wilsher teaches the method as recited in claim 1. MACHALICA further teaches wherein the original state of the aircraft part 20includes part coordinates data (par [0022]: “Designing a machine or part may include certain systems and methods described in more detail below that produce a design for a part or product. For example, the design may be created as a model-based definition included in a 3-dimensional (3D) computer aided design (CAD) model and associated product and manufacturing information (PMI). The part or product may be manufactured based on the design. Before inspection of the resulting part or product, the techniques described herein may enable a user to automatically generate inspection requirements (e.g., sets of machine-interpretable inspection instructions) for the 3D CAD model”, wherein a “a 3-dimensional (3D) computer aided design (CAD) model” inherently comprises of part coordinates data).

Regarding claim 4, MACHALICA in view of OESTERLING and further in view of KEARNS and further in view of Wilsher teaches the method as recited in claim 1. The combination of MACHALICA in view of OESTERLING further teaches further comprising: receiving evaluation data, monitoring data (OESTERLING par [0054]: “In step 409, improvements are identified. Improvements in production vehicle design are identified through analysis of production vehicle system data collected in the step of monitoring 408”), and repair data, the repair data including repair methodology and repair location (MACHALICA par [0030]: “As illustrated, the CAx system 10 may include feedback between the processes 12, 14, 16, 18, 20, and 22. For example, data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes 14. Indeed, data from any one of the processes 12, 14, 16, 18, 20, and 22 may be automatically provided and used by any other of the processes 12, 14, 16, 18, 20, and 22 to improve the part or product or to create a new part or a new product. In this manner, the CAx system 10 may incorporate data from downstream (or upstream) processes and use the data to improve the part or to create a new part.”; MACHALICA par [0034]: “The CAE system 34 may then apply the aforementioned models to analyze certain part or product properties (e.g., physical properties, thermodynamic properties, fluid flow properties, and so on), for example, to better match the requirements and specifications for the part or product”; MACHALICA par [0030]: “A servicing and tracking set of processes 22 may also be provided via the CAx system 10. The servicing and tracking processes 22 may log maintenance activities for the part, part replacements, part life (e.g., in fired hours), and so on”, wherein “maintenance activities for the part” corresponds to repair data which includes repair methodology and repair location, as these records are normally taken during servicing).

Regarding claim 5, MACHALICA in view of OESTERLING and further in view of KEARNS and further in view of Wilsher teaches the method as recited in claim 1. The combination of MACHALICA and OESTERLING further teaches further comprising: modifying the aircraft part using validation feedback data, evaluation feedback data, and monitoring feedback data (MACHALICA par [0030]: “For example, data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes 14. Indeed, data from any one of the processes 12, 14, 16, 18, 20, and 22 may be automatically provided and used by any other of the processes 12, 14, 16, 18, 20, and 22 to improve the part or product or to create a new part or a new product. In this manner, the CAx system 10 may incorporate data from downstream (or upstream) processes and use the data to improve the part or to create a new part”; MACHALICA “verification and/or validation processes 20”; OESTERLING par [0054]: “In step 409, improvements are identified. Improvements in production vehicle design are identified through analysis of production vehicle system data collected in the step of monitoring 408”, wherein both MACHALICA and OESTERLING teaches of sharing data obtained from various stages, and MACHALICA teaches a stage of validation, and OESTERLING teaches improvement data which is based on evaluation feedback data, and monitoring feedback data).

Regarding claim 10, MACHALICA in view of OESTERLING and further in view of KEARNS and further in view of Wilsher teaches the method as recited in claim 1. MACHALICA further teaches further comprising: receiving sub-scale test data and full-scale test data at the design stage (par [0026]: “Design models may then be further refined and added to via the execution of development/engineering processes 16. The development/engineering processes may, for example, create and apply models such as thermodynamic models, low cycle fatigue (LCF) life prediction models, multibody dynamics (MBD) and kinematics models, computational fluid dynamics (CFD) models, finite element analysis (FEA) models, and/or 3-dimension to 2-dimension FEA mapping models that may be used to predict the behavior of the part or product during its operation. For example, turbine blades may be modeled to predict fluid flows, pressures, clearances, and the like, during operations of a gas turbine engine. Further, certain models may include nominal throats that may affect such fluid flows, pressures, and the like. The development/engineering processes 16 may additionally result in the tolerances, materials specifications (e.g., material type, material hardness), clearance specifications, and the like.)”, wherein the selected various testing, such as “FEA) models, and/or 3-dimension to 2-dimension FEA mapping models that may be used to predict the behavior of the part or product during its operation” indicates sub-scale test data and full-scale test data as part is within a product, or not all tests are conducted).

Regarding claim 11, MACHALICA in view of OESTERLING and further in view of KEARNS and further in view of Wilsher teaches the method as recited in claim 1. MACHALICA further teaches further comprising creating as-repaired data (par [0030]: “A servicing and tracking set of processes 22 may also be provided via the CAx system 10. The servicing and tracking processes 22 may log maintenance activities for the part, part replacements, part life (e.g., in fired hours), and so on.”, wherein “log maintenance activities for the part” corresponds to creating as-repaired data).

Regarding claim 12, MACHALICA in view of OESTERLING and further in view of KEARNS and further in view of Wilsher teaches the method as recited in claim 1. The combination of MACHALICA and Wilsher further teaches further comprising: sending the original scan data from a manufacture non-destructive evaluation stage to an in-service non-destructive evaluation stage automatically (MACHALICA par [0030]: “Indeed, data from any one of the processes 12, 14, 16, 18, 20, and 22 may be automatically provided and used by any other of the processes 12, 14, 16, 18, 20, and 22 to improve the part or product or to create a new part or a new product. In this manner, the CAx system 10 may incorporate data from downstream (or upstream) processes and use the data to improve the part or to create a new part”; Wilsher FIGs. 2-3; Wilsher par [0033]: “Process 300 continues as the processor 128 identifies deviations between the physical object model of the exterior of the object and the exterior surface of the predetermined three-dimensional model (block 312)”, wherein MACHALICA teaches automatically sharing data and the design/test model, and Wilsher uses the 3D model, thus the combination teaching sending the original scan data from a manufacture non-destructive evaluation stage to an in-service non-destructive evaluation stage automatically), 
wherein the original scan data is current structural state data of the aircraft part (FIG. 3; FIG. 5; par [0019]: “In the illustrative embodiment of FIG. 1, the structural analysis system 100 generates exterior surface scan data of a motor vehicle 102 to identify expected damage to interior components in the vehicle 102 with reference to deviations in surface scan data of the vehicle 102 compared to a predetermined three-dimensional model of the vehicle 102.”; par [0028]: “FIG. 5 depicts areas of potential interference with aligned models 508 and a damage region 506 that depicts locations where the surface of the physical object model deviates from the surface of the predetermined three-dimensional model of the vehicle”).

Regarding claim 13, MACHALICA in view of OESTERLING and further in view of KEARNS and further in view of Wilsher teaches the method as recited in claim 12. Wilsher further teaches further comprising: comparing the original scan data with in-service non-destructive evaluation data after an event has occurred to an aircraft (par [0023]: “The surface scan and physical object data 144 correspond to a three-dimensional shape of the exterior of the object 102. As described in more detail below, in some instances the surface scan and physical object data 144 deviate from the three-dimensional model data 140, such as when the structural analysis system 100 analyzes a motor vehicle that has received damage during an accident”; par [0030]: “The indicator produced by the structural analysis system 100 enables technicians to identify and repair damage to the vehicle in an efficient manner”, wherein the comparison of the original scan data with in-service non-destructive evaluation data occurs during the repair stage which is done after an event has occurred to an aircraft).

Regarding claim 28, MACHALICA further teaches a non-transitory computer-readable medium embodying program code (par [0031]: “The CAx system 10 may additionally include one or more processors 24 and a memory system 26 that may execute software programs to perform the disclosed techniques. Moreover, the processors 24 may include multiple microprocessors, one or more “general-purpose” microprocessors, one or more special-purpose microprocessors, and/or one or more application specific integrated circuits (ASICS), or some combination thereof. For example, the processors 24 may include one or more reduced instruction set (RISC) processors. The processors may additionally be included in a cloud-based system that provides for the processes 12, 14, 16, 18, 20, and 22 as cloud-based services”), wherein the program code when executed performs limitations similar to those of claim 1 and therefore is rejected on the same basis. 

Regarding claim 29, it recites a non-transitory computer-readable medium embodying program code, wherein the program code when executed performs limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 30, it recites a non-transitory computer-readable medium embodying program code, wherein the program code when executed performs limitations similar to those of claim 5 and therefore is rejected on the same basis.

Regarding claim 31, it recites a non-transitory computer-readable medium embodying program code, wherein the program code when executed performs limitations similar to those of claim 12 and therefore is rejected on the same basis.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over MACHALICA, in view of OESTERLING, and further in view of KEARNS, and further in view of Wilsher, and further in view of Collares Pereira (Implementing a Design to Cost Strategy in a Complex Aerospace Design Project).

Regarding claim 6, MACHALICA, in view of OESTERLING, and further in view of KEARNS, and further in view of Wilsher teaches the method as recited in claim 1. MACHALICA further teaches receiving, at the design stage, further comprising: fabrication difficulty data from a build stage data from the build stage, but fails to specifically teach the data further comprising: fabrication cost data and fabrication difficulty data from a build stage.
Collares Pereira further teaches further comprising: receiving, at the design stage, fabrication cost data and fabrication difficulty data from a build stage (FIG. 5; FIG. 6; pg 6 left col: “The new DTC/DFM process (as seen in figure 6) paralellizes several classic micro-DFM approaches applied to distinct sub-assemblies of the product. Accepting that the final product is a sum of subcomponent and sub-assembly designs, this methodology re-evaluates the final product design at each iteration of a macro-DFM/DTC process applied to multiple final products or assemblies. If the final product isn’t considered ”good enough” and doesn’t respect it’s RC target a re-iteration on product design will have to be done - a different product design will have to be considered.”, wherein in FIG. 5 cost variables include the cost to fabricate and the complexity, thus indicating fabrication cost data and fabrication difficulty data, and wherein DFM and DTC are well known strategies to optimize the cost and performance of the part)
Collares Pereira is analogous to the claimed invention because it pertaisn to design and cost optimization based on data from various stages. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify product lifecycle management (PLM) processes of MACHALICA, in view of OESTERLING, and further in view of KEARNS, and further in view of Wilsher and incorporate the teachings of Collares Pereira and consider fabrication cost data and fabrication difficulty data in the process. Doing so, will allow cheaper and more affordable designs that don’t compromise reliability and quality (Collares Pereira, Abstract). 

Regarding claim 7, MACHALICA in view of OESTERLING and further in view of KEARNS and further in view of Wilsher and further in view of Collares Pereira teaches the method as recited in claim 6. MACHALICA further teaches further comprising: collecting manufacturing verification data and manufacturing equipment-related data at the build stage (par [0028]: “The CAx system 10 may additionally provide for manufacturing processes 18 that may include manufacturing automation support. For example, additive manufacturing models may be derived, such as 3D printing models for material jetting, binder jetting, vat photopolymerization, powder bed fusion, sheet lamination, directed energy deposition, material extrusion, and the like, to create the part or product. Other manufacturing models may be derived, such as computer numeric control (CNC) models with G-code to machine or otherwise remove material to produce the part or product (e.g., via milling, lathing, plasma cutting, wire cutting, and so on). Bill of materials (BOM) creation, requisition orders, purchasing orders, and the like, may also be provided as part of the manufacture processes 18 (or other PLM processes)”; par [0029]: “The CAx system 10 may additionally provide for verification and/or validation processes 20 that may include automated inspection of the part or product as well as automated comparison of specifications, requirements, and the like”, wherein “manufacturing models” indicates manufacturing equipment-related data, and data from the “verification and/or validation processes 20” corresponds to manufacturing verification data).

Regarding claim 8, MACHALICA in view of OESTERLING and further in view of KEARNS and further in view of Wilsher and further in view of Collares Pereira teaches the method as recited in claim 6. MACHALICA further teaches further comprising: modifying the build stage utilizing sub-rejectable indications data (par [0039]: “The measurements obtained via the CMM system 38 may be used to determine an actual throat location and size. Knowledge of the throat location and size may enable the user to determine various technical characteristics (e.g., flow rate, efficiency, generated power, fuel consumption) of the turbine. Additionally, results from the inspection may be used as inputs to supply chain systems to provide for certain material, parts, and so on, used in manufacturing the inspected part. The results from the inspection may be further used to provide feedback to other processes, such as processes 12, 14, 16, 18, 20, 22”, wherein “results from the inspection may be used as inputs to supply chain systems to provide for certain material, parts, and so on, used in manufacturing the inspected part. The results from the inspection may be further used to provide feedback to other processes, such as processes 12, 14, 16, 18, 20, 22” indicate modifying the build stage utilizing sub-rejectable indications data, as results from the inspection will contain sub-rejectable indications data).

Regarding claim 9, MACHALICA in view of OESTERLING and further in view of KEARNS and further in view of Wilsher and further in view of Collares Pereira teaches the method as recited in claim 6. MACHALICA further teaches further comprising: monitoring the build stage (FIG. 1 element 20; par [0029]: “The CAx system 10 may additionally provide for verification and/or validation processes 20 that may include automated inspection of the part or product as well as automated comparison of specifications, requirements, and the like. In one example, a coordinate-measuring machine (CMM) process may be used to automate inspection of the part or product”, wherein “inspection” of manufactured part indicates monitoring the build stage) and an operating environment in which the aircraft part operates (par [0033]: “In the depicted embodiment, the CAR system 30 may provide for entry of requirements and/or specifications, such as dimensions for the part or product, operational conditions that the part or product is expected to encounter (e.g., temperatures, pressures), certifications to be adhered to, quality control requirements, performance requirements, and so on.”).

Claims 16-20 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over MACHALICA, in view of Franke (US 20170148102 A1).

Regarding claim 16, MACHALICA teaches an automatic feedback data system comprising: 
a design module configured to create an aircraft part design for an aircraft part (par [0023]: “In certain embodiments, the machine or part may be a power generation system. For example, the 3D model may include a power generation system having throats along certain portions of the power generation system. […] . However, the present disclosure is not intended to be limited to a turbine nozzle”, wherein the design process taught by MACHALICA can be applied to designing other parts such as aircraft parts as power generation system and aircraft shares similar components, such as blade, turbine) and to automatically receive testing data, manufacturing data, in-service evaluation data, in-service monitoring data, aircraft part life extension data, and aircraft part finality data and to automatically transmit aircraft part design data (FIG. 1 element 14; par [0031]: “The CAx system 10 may additionally include one or more processors 24 and a memory system 26 that may execute software programs to perform the disclosed techniques.; FIG. 1; par [0030]: “A servicing and tracking set of processes 22 may also be provided via the CAx system 10. The servicing and tracking processes 22 may log maintenance activities for the part, part replacements, part life (e.g., in fired hours), and so on. As illustrated, the CAx system 10 may include feedback between the processes 12, 14, 16, 18, 20, and 22. For example, data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes 14. Indeed, data from any one of the processes 12, 14, 16, 18, 20, and 22 may be automatically provided and used by any other of the processes 12, 14, 16, 18, 20, and 22 to improve the part or product or to create a new part or a new product. In this manner, the CAx system 10 may incorporate data from downstream (or upstream) processes and use the data to improve the part or to create a new part”; par [0033]: “In the depicted embodiment, the CAR system 30 may provide for entry of requirements and/or specifications, such as dimensions for the part or product, operational conditions that the part or product is expected to encounter (e.g., temperatures, pressures), certifications to be adhered to, quality control requirements, performance requirements, and so on. The CAD system 32 may provide for a graphical user interface suitable to create and manipulate graphical representations of 2D and/or 3D models as described above with respect to the design processes 14. For example, the 3D design models may include solid/surface modeling, parametric models, wireframe models, vector models, non-uniform rational basis spline (NURBS) models, geometric models, and the like. The CAD system 32 may provide for the creation and update of the 2D and/or 3D models and related information (e.g., views, drawings, annotations, notes, and so on). Indeed, the CAD system 32 may combine a graphical representation of the part or product with other, related information.”, wherein “feedback between the processes 12, 14, 16, 18, 20, and 22. For example, data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes 14” indicates designing the aircraft part based on in-service data, manufacturing-related data, and test feedback data, wherein a design of the aircraft part is derived, as the system includes DESIGN (14) based on feedbacks from DEVELOPMENT/ENGINEERING (16) which corresponds to test feedback data, MANUFACTURE (18) which corresponds to manufacturing-related data, and SERVICING AND TRACKING (22) which corresponds to in-service data); 
a test module configured to test the aircraft part design and to automatically receive the aircraft part design and to automatically transmit digital test feedback data and the aircraft part design (FIG. 1 element 16; par [0026]: “Design models may then be further refined and added to via the execution of development/engineering processes 16. The development/engineering processes may, for example, create and apply models such as thermodynamic models, low cycle fatigue (LCF) life prediction models, multibody dynamics (MBD) and kinematics models, computational fluid dynamics (CFD) models, finite element analysis (FEA) models, and/or 3-dimension to 2-dimension FEA mapping models that may be used to predict the behavior of the part or product during its operation. For example, turbine blades may be modeled to predict fluid flows, pressures, clearances, and the like, during operations of a gas turbine engine. Further, certain models may include nominal throats that may affect such fluid flows, pressures, and the like. The development/engineering processes 16 may additionally result in the tolerances, materials specifications (e.g., material type, material hardness), clearance specifications, and the like”); 
a build module configured to facilitate fabrication of the aircraft part and to automatically receive the aircraft part design and to automatically transmit design improvement data and to collect manufacturing equipment quality data (FIG. 1 element 18; par [0028]: “The CAx system 10 may additionally provide for manufacturing processes 18 that may include manufacturing automation support. For example, additive manufacturing models may be derived, such as 3D printing models for material jetting, binder jetting, vat photopolymerization, powder bed fusion, sheet lamination, directed energy deposition, material extrusion, and the like, to create the part or product. Other manufacturing models may be derived, such as computer numeric control (CNC) models with G-code to machine or otherwise remove material to produce the part or product (e.g., via milling, lathing, plasma cutting, wire cutting, and so on). Bill of materials (BOM) creation, requisition orders, purchasing orders, and the like, may also be provided as part of the manufacture processes 18 (or other PLM processes)”); and 
a manufacture-validate module configured to validate aircraft part fabrication and aircraft part measurement and to automatically transmit digital manufacture validation data and to automatically create initial scan data of the aircraft part (FIG. 1 element 20; par [0029]: “The CAx system 10 may additionally provide for verification and/or validation processes 20 that may include automated inspection of the part or product as well as automated comparison of specifications, requirements, and the like”; par [0080]: “The CMM input file may be received by the CMM system. The CMM system may perform measurements based on the CMM input file. The CMM measurements may be used to determine an actual throat location and throat size of an opening of the turbine nozzle. As may be appreciated, the actual throat may be beneficial in analysis of manufactured parts. For example, the actual throat may be compared with the designed throat of the CAD model (e.g., the nominal throat) to identify how well the manufactured part matches the design, whether the manufactured part is within tolerance, and/or to identify potential manufacturing improvements”), but fails to specifically teach automatically create initial scan data of the aircraft part.
However, Franke teaches automatically create initial scan data of the aircraft part (FIG.5; par [0151]: “As shown in step 502, the method 500 may include obtaining a scan of a vehicle, where the scan includes a digital surface representation of a plurality of panels of a vehicle. The scan may be any of the scans discussed herein, and may include digital surface representations and other data from any number of different scanning techniques.”; par [0036]: “Further, although the following description emphasizes devices, systems, and methods for damage assessment in vehicles (and then further applying damage information), the implementations may also or instead be used for obtaining a current state of a vehicle. This may be utilized for establishing a baseline, for pre-scanning purposes, for detecting damage after an accident or other event as described herein, for detecting the quality of a repair, for detecting mechanical flaws, for detecting cosmetic flaws, for detecting structural flaws, for detecting manufacturing flaws, and so forth”, wherein the scanning may be done for detecting manufacturing flaws, thus indicating create initial scan data of the part).
Franke is analogous to the claimed invention because it is relatively pertinent to the process performed to validate the manufacturing process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the inspection process of MACHALICA with the scanning and comparing of Franke, because they both perform the function of validating the manufacturing process by taking measurements and one could have substituted the mechanisms and the result of the substitution would have been predictable in identifying manufacturing defect.

Regarding claim 17, MACHALICA in view of Franke teaches the automatic feedback data system as recited in claim 16. The combination of MACHALICA in view of Franke teaches further comprising: an in-service evaluation and measurement module configured to evaluate the aircraft part and to automatically transmit digital evaluation data (MACHALICA par [0030]: “A servicing and tracking set of processes 22 may also be provided via the CAx system 10. The servicing and tracking processes 22 may log maintenance activities for the part, part replacements, part life (e.g., in fired hours), and so on.”, wherein “log maintenance activities for the part” corresponds to digital evaluation data) and to receive the initial scan data (Franke par [0036]: “Further, although the following description emphasizes devices, systems, and methods for damage assessment in vehicles (and then further applying damage information), the implementations may also or instead be used for obtaining a current state of a vehicle. This may be utilized for establishing a baseline, for pre-scanning purposes, for detecting damage after an accident or other event as described herein, for detecting the quality of a repair, for detecting mechanical flaws, for detecting cosmetic flaws, for detecting structural flaws, for detecting manufacturing flaws, and so forth”, wherein the “servicing and tracking processes” must receive the initial scan data to compare with the current state in order to detect manufacturing flaws).

Regarding claim 18, MACHALICA in view of Franke teaches the automatic feedback data system as recited in claim 17. Franke further teaches wherein the initial scan data includes structural state data of the aircraft part and coordinates of the aircraft part (par [0116]: “The scanning system 300 may provide for the surface measurement of all relevant parts of an item 306, as well as any other suitable inspection, quality control, or the like that might usefully be performed with any of the scanning systems contemplated herein. Thus, for example, where surface measurement is one useful form of scanning, the system may also or instead, perform an optical analysis of glass surfaces for cracks, chips, fractures or other structural defects. Similarly, badging or other surface ornamentation may be inspected for visual integrity.”).

Regarding claim 19, MACHALICA in view of Franke teaches the automatic feedback data system as recited in claim 18. Franke further teaches wherein the in-service evaluation and measurement module is configured to compare the initial scan data with current aircraft part evaluation data (par [0061]: “The report 146 may include any of a variety of other visualizations from the scan. By way of example, an image of a vehicle (or a panel of a vehicle) may be displayed with individual dents identified with circles, annotations, call outs, or the like. In addition to color coding as discussed above, other visualization techniques may also or instead be employed, including z-axis amplification to show the shape of dents, arrows or the like to show the orientation of ellipses, or any other information that might be useful in quantitatively or qualitatively evaluating vehicle damage. Relief maps may be provide illustrating (and where appropriate, emphasizing or exaggerating) excursions of a measured surface from an expected surface. These types of visualizations may base comparisons on an idealized surface for a particular type of vehicle, or a comparison may be based on a prior scan or history of scans for a particular vehicle”; par [0128]: “As shown in step 406, the method 400 may include analyzing the scan to detect and to distinguish a defect in the panel. In general, this may include comparing results of the scan from step 402 with expected results. In one aspect, this may include a spatial comparison of three-dimensional data from a digital surface representation obtained during the scan to a representative three-dimensional model for the corresponding panel such as an idealized scan based on the vehicle (e.g., based on the surface shape of the panel when the vehicle is manufactured) or based on a prior scan for the particular vehicle being assessed. This may be particularly useful for relatively severe damage such as a crushed door or fender panel. However, three-dimensional scanning techniques that might be used to capture a three-dimensional model of a vehicle may not be sufficiently sensitive to small deformations caused by road debris or hail”).

Regarding claim 20, MACHALICA in view of Franke teaches the automatic feedback data system as recited in claim 18. MACHALICA further teaches wherein the design module is configured to automatically transmit aircraft part testing instruction data (par [0026]: “Design models may then be further refined and added to via the execution of development/engineering processes 16. The development/engineering processes may, for example, create and apply models such as thermodynamic models, low cycle fatigue (LCF) life prediction models, multibody dynamics (MBD) and kinematics models, computational fluid dynamics (CFD) models, finite element analysis (FEA) models, and/or 3-dimension to 2-dimension FEA mapping models that may be used to predict the behavior of the part or product during its operation. For example, turbine blades may be modeled to predict fluid flows, pressures, clearances, and the like, during operations of a gas turbine engine. Further, certain models may include nominal throats that may affect such fluid flows, pressures, and the like. The development/engineering processes 16 may additionally result in the tolerances, materials specifications (e.g., material type, material hardness), clearance specifications, and the like”, wherein “turbine blades may be modeled to predict fluid flows, pressures, clearances, and the like, during operations of a gas turbine engine” is an example that inherently indicates receiving test instructions data from the design stage, as the types of testing, such as LCF, CFD, FEA, to be conducted which corresponds to test instructions data will be sent from the design stage).

Regarding claim 23, MACHALICA in view of Franke teaches the automatic feedback data system as recited in claim 16. The combination of MACHALICA and Franke further teaches a performance improvement module (MACHALICA FIG. 1 CAx system 10) configured to collect aircraft part life prediction data (MACHALICA FIG. 1; MACHALICA par [0034] The CAE system 34 may enable creation of various engineering models, … low cycle fatigue (LCF) life prediction models) and aircraft part repair data (MACHALICA FIG. 1 element 22; par [0030]: “A servicing and tracking set of processes 22 may also be provided via the CAx system 10. The servicing and tracking processes 22 may log maintenance activities for the part, part replacements, part life (e.g., in fired hours), and so on) and to automatically transmit aircraft part lifecycle analysis data and aircraft part repair analysis data (par [0030]: “As illustrated, the CAx system 10 may include feedback between the processes 12, 14, 16, 18, 20, and 22. For example, data from services and tracking processes 22, for example, may be used to redesign the part or product via the design processes 14. Indeed, data from any one of the processes 12, 14, 16, 18, 20, and 22 may be automatically provided and used by any other of the processes 12, 14, 16, 18, 20, and 22 to improve the part or product or to create a new part or a new product. In this manner, the CAx system 10 may incorporate data from downstream (or upstream) processes and use the data to improve the part or to create a new part”, wherein the “feedback between processes” to “redesign the part or product” indicates the receiving of aircraft part life prediction data and aircraft part repair data and further process to aircraft part lifecycle analysis data and aircraft part repair analysis data for a redesign).

Regarding claim 24, MACHALICA in view of Franke teaches the automatic feedback data system as recited in claim 16. The combination of MACHALICA and Franke further teaches further comprising: a part finality module configured to analyze the aircraft part at an aircraft part termination for wear, degradation, anomalies, and mechanical properties and to transmit aircraft part termination data (MACHALICA par [0030]: “A servicing and tracking set of processes 22 may also be provided via the CAx system 10. The servicing and tracking processes 22 may log maintenance activities for the part, part replacements, part life (e.g., in fired hours), and so on”; Franke par [0036]: “This may be utilized for establishing a baseline, for pre-scanning purposes, for detecting damage after an accident or other event as described herein, for detecting the quality of a repair, for detecting mechanical flaws, for detecting cosmetic flaws, for detecting structural flaws, for detecting manufacturing flaws, and so forth. Thus, unless explicitly stated to the contrary or otherwise clear from the context, the term “damage” when used in the context of detection, identification, and classification, shall also or instead be referring to a state of the vehicle being assessed”, wherein “log maintenance activities for the part, part replacements, part life” and “detecting mechanical flaws, for detecting cosmetic flaws, for detecting structural flaws, for detecting manufacturing flaws” indicate “analyze the aircraft part at an aircraft part termination for wear, degradation, anomalies, and mechanical properties and to transmit data during servicing, which includes aircraft part termination data, as parts are also replaced during servicing ). 

Regarding claim 25, MACHALICA in view of Franke teaches the automatic feedback data system as recited in claim 16. MACHALICA further teaches wherein the test module is configured to perform sub-scale testing and full-scale testing of the aircraft part design (par [0026]: “Design models may then be further refined and added to via the execution of development/engineering processes 16. The development/engineering processes may, for example, create and apply models such as thermodynamic models, low cycle fatigue (LCF) life prediction models, multibody dynamics (MBD) and kinematics models, computational fluid dynamics (CFD) models, finite element analysis (FEA) models, and/or 3-dimension to 2-dimension FEA mapping models that may be used to predict the behavior of the part or product during its operation. For example, turbine blades may be modeled to predict fluid flows, pressures, clearances, and the like, during operations of a gas turbine engine. Further, certain models may include nominal throats that may affect such fluid flows, pressures, and the like. The development/engineering processes 16 may additionally result in the tolerances, materials specifications (e.g., material type, material hardness), clearance specifications, and the like.)”, wherein the selected various testing, such as “FEA) models, and/or 3-dimension to 2-dimension FEA mapping models that may be used to predict the behavior of the part or product during its operation” indicates sub-scale test data and full-scale test data as part is within a product, or not all tests are conducted).

Regarding claim 26, MACHALICA in view of Franke teaches the automatic feedback data system as recited in claim 16. MACHALICA further teaches wherein the test module is configured to perform hotspot testing of the aircraft part design (par [0026]: “Design models may then be further refined and added to via the execution of development/engineering processes 16. The development/engineering processes may, for example, create and apply models such as thermodynamic models, low cycle fatigue (LCF) life prediction models, multibody dynamics (MBD) and kinematics models, computational fluid dynamics (CFD) models, finite element analysis (FEA) models, and/or 3-dimension to 2-dimension FEA mapping models that may be used to predict the behavior of the part or product during its operation. For example, turbine blades may be modeled to predict fluid flows, pressures, clearances, and the like, during operations of a gas turbine engine. Further, certain models may include nominal throats that may affect such fluid flows, pressures, and the like. The development/engineering processes 16 may additionally result in the tolerances, materials specifications (e.g., material type, material hardness), clearance specifications, and the like”, wherein thermodynamic models indicate hotspot testing).

Regarding claim 27, MACHALICA in view of Franke teaches the automatic feedback data system as recited in claim 16. MACHALICA further teaches wherein the manufacture validate module is configured to collect sub-rejectable indication data and as-repaired data (par [0039]: “Additionally, results from the inspection may be used as inputs to supply chain systems to provide for certain material, parts, and so on, used in manufacturing the inspected part. The results from the inspection may be further used to provide feedback to other processes, such as processes 12, 14, 16, 18, 20, 22”; par [0030]: “A servicing and tracking set of processes 22 may also be provided via the CAx system 10. The servicing and tracking processes 22 may log maintenance activities for the part, part replacements, part life (e.g., in fired hours), and so on.”, wherein “The results from the inspection may be further used to provide feedback to other processes, such as processes 12, 14, 16, 18, 20, 22” indicate modifying the build stage utilizing sub-rejectable indications data, as results from the inspection will contain sub-rejectable indications data and “log maintenance activities for the part” which corresponds to as-repaired data are shared amongst the various stages).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over MACHALICA, in view of Franke, and further in view of OESTERLING.

Regarding claim 21, MACHALICA in view of Franke teaches the automatic feedback data system as recited in claim 16. The combination of MACHALICA in view of Franke further teaches further comprising: an in-service monitor module configured to track anomalies on the aircraft part (MACHALICA par [0030]:”A servicing and tracking set of processes 22 may also be provided via the CAx system 10. The servicing and tracking processes 22 may log maintenance activities for the part, part replacements, part life (e.g., in fired hours), and so on. As illustrated, the CAx system 10 may include feedback between the processes”; Franke par [0036]: “This may be utilized for establishing a baseline, for pre-scanning purposes, for detecting damage after an accident or other event as described herein, for detecting the quality of a repair, for detecting mechanical flaws, for detecting cosmetic flaws, for detecting structural flaws, for detecting manufacturing flaws, and so forth”), but fails to specifically teach further comprising: an in-service monitor module configured to collect aircraft part performance data 10and to track anomalies on the aircraft part and automatically transmitting monitoring data.
However, OESTERLING teaches collect aircraft part performance data 10and to automatically transmitting monitoring data (FIG. 4 steps 408-410; par [0053]: “In step 408, production vehicles are monitored. In one embodiment, production vehicles are monitored at any time after a consumer begins operating a production vehicle. The monitoring comprises monitoring and collecting data from production vehicle systems, storing the collected data, providing the data to a production design team for analysis and iterative design refinement”; par [0054]: “In step 409, improvements are identified. Improvements in production vehicle design are identified through analysis of production vehicle system data collected in the step of monitoring 408”; par [0055]: “In step 410, vehicle improvements are designed based on the identified improvements. The vehicle improvements are designed at any time after the collected vehicle data is analyzed and design improvements are identified. The improved design is then provided to vehicle manufacturing facilities, a dealership or vehicle service center and the like”; FIG. 4 steps 408-410; par [0053]: “In step 408, production vehicles are monitored. In one embodiment, production vehicles are monitored at any time after a consumer begins operating a production vehicle. The monitoring comprises monitoring and collecting data from production vehicle systems, storing the collected data, providing the data to a production design team for analysis and iterative design refinement”, wherein “providing the data to a production design team for analysis and iterative design refinement”; wherein “improvements are identified” based on the monitored data indicates evaluating the part while in use, and “monitoring and collecting data from production vehicle system” indicates deriving in-use data, and indicates -use data is automatically transmitted to a design stage), and 
OESTERLING is analogous to the claimed invention because it pertains to design improvement and optimization based on data from various stages. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify product lifecycle management (PLM) processes of MACHALICA in view of Franke and incorporate the teachings of OESTERLING and include the in-use data in the process. Doing so, will allow real-time improvement of the design, thus allowing interactive design process (OESTERLING, par [0004]).

Regarding claim 22, MACHALICA in view of Franke teaches the automatic feedback data system as recited in claim 18, but fails to specifically teach wherein aircraft part performance data is collected during operation of the aircraft.
However, OESTERLING teaches wherein aircraft part performance data is collected during operation of the aircraft (FIG. 8; par [0100]: “In step 820, the performance of a vehicle system within the test vehicle is monitored. A vehicle system module 220 such as, for example, a powertrain control module is configured to monitor various operating parameters and conditions during vehicle operation”; par [0108]: “Still another embodiment further includes providing the performance data stored to the database to a vehicle design center. And yet another embodiment further includes analyzing the obtained data at the vehicle design center, identifying a modification to the designed vehicle to improve the designed vehicle based on the obtained data and providing new vehicle design data based on the identified modification”).
OESTERLING is analogous to the claimed invention because it pertains to design improvement and optimization based on data from various stages. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify product lifecycle management (PLM) processes of MACHALICA in view of Franke and incorporate the teachings of OESTERLING and collect performance data. Doing so, will improve the design based on analyzing the obtained operational data, thus allowing interactive design process (OESTERLING, par [0004], [0108)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salapakkam (US 20200174457 A1) teaches a method and system for optimizing manufacturing process by simultaneously receiving data from a plurality of sources by linking as-built, as-manufactured/assembled, as-designed and as-simulated, as-tested, as-operated and as-serviced components directly through a unique digital integrated process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668